Citation Nr: 0525803	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $3,202.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in 
Nashville, Tennessee.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In November 2002, the veteran requested a waiver of 
overpayment of VA compensation benefits.  The Committee 
denied the veteran's request and the veteran was notified of 
that decision in October 2003.  The veteran submitted a 
notice of disagreement and a statement of the case was issued 
in November 2003.  In December 2003, the veteran submitted a 
substantive appeal.  As such, the appeal was properly 
perfected and ultimately certified to the Board for 
consideration.  

The veteran was scheduled for a video conference before the 
Board in April 2005.  On April 27, 2005, the veteran's 
representative advised the Board in writing that the veteran 
desired to cancel his hearing and withdraw his appeal of the 
overpayment issue.  Thus, in effect, the veteran withdrew his 
substantive appeal pursuant to 38 C.F.R. Section 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal in April 2005.  Accordingly, there is no 
justiciable case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. Sections 7102, 7104, 7107 and 
38 C.F.R. Section 19.4.  Consequently, in the absence of any 
justiciable question, the appeal must be dismissed.  




ORDER

The appeal is dismissed.  




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


